In re Clement, William; — Plaintiff(s); applying for supervisory and/or remedial writ; to the Court of Appeal, Third Circuit, Nos. KW92-0168, CR89-0640; Parish of Concor-dia, 7th Judicial District Court, Div. “B”, No. 88-0274.
Writ granted in part; otherwise denied; case remanded. The district court is ordered to appoint counsel and conduct a hearing at which it will determine whether counsel erroneously informed relator that under the terms of the plea bargain counsel had negotiated, relator would be allowed to contest the denial of a motion to suppress his confession, this in spite of the fact that counsel had not filed a motion to suppress. If the court determines that counsel did make such an error, it must determine whether the error constituted ineffective assistance of counsel under the standards set out in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); Hill v. Lockhart, 474 U.S. 52, 59, 106 S.Ct. 366, 370, 88 L.Ed.2d 203 (1985); and State v. Washington, 491 So.2d 1337 (La.1986), namely, whether “there [was] a reasonable probability that, but for counsel’s errors, [relator] would not have *539pled guilty and would have insisted on going to trial.” Hill 474 U.S. at 59, 106 S.Ct. at 370. In all other respects the application is denied.
JOHNSON, J., not on panel.